Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154776(51)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  VANESSA OZIMEK,                                                                                          Joan L. Larsen,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 154776
  v                                                                COA: 331726
                                                                   Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the joint motion of the Michigan Coalition of
  Family Law Appellate Attorneys and the Legal Services Association of Michigan to file a
  brief amicus curiae is GRANTED. The amicus brief submitted on December 7, 2016, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 14, 2016
                                                                              Clerk